           Case 2:17-cv-01115-RSM Document 112 Filed 12/19/18 Page 1 of 16




 1                                             THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 9

10   SENIOR HOUSING ASSISTANCE                 No. 2:17-cv-01115-RSM
     GROUP,
11                                             REPLY IN SUPPORT OF DEFENDANTS
                        Plaintiff,             AND COUNTER-PLAINTIFFS’
12                                             MOTION FOR SUMMARY JUDGMENT
           v.
13                                             NOTE ON MOTION CALENDAR:
     AMTAX HOLDINGS 260, LLC, et al.,          December 21, 2018
14
                        Defendants.            ORAL ARGUMENT REQUESTED
15

16   AMTAX HOLDINGS 260, LLC, et al.,
17                      Counter-Plaintiffs,
18         v.
19   SENIOR HOUSING ASSISTANCE
     GROUP, et al.,
20
                         Counter-Defendants.
21
22

23

24

25
26

     REPLY ISO LIMITED PARTNERS’ MSJ                             Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – i                            725 South Figueroa Street, 31st Floor
                                                               Los Angeles, CA 90017-5524
                                                                  Phone: (213) 629-9040
                                                                   Fax: (213) 629-9022
            Case 2:17-cv-01115-RSM Document 112 Filed 12/19/18 Page 2 of 16




 1                                                   TABLE OF CONENTS
 2
     I.     INTRODUCTION ...............................................................................................................1
 3
     II.    COUNTER-DEFENDANTS’ ARGUMENTS LACK MERIT AND DO NOT
 4          EXCUSE THEIR MISCONDUCT ......................................................................................2
            A.        The Court Cannot Ignore the Ordinary Meaning of “Right of First
 5
                      Refusal”....................................................................................................................2
 6          B.        SHAG’s ROFR Has Value as a Defensive Right, and SHAG Benefits from
                      Its Involvement in the Projects Even if It Never Purchases Them ..........................4
 7
            C.        Counter-Defendants Misrepresent and Ignore the Circumstances in which
 8                    SHAG’s ROFR Could Be Triggered and Exercised ................................................5
 9          D.        SHAG’s Effort to Distinguish Its ROFR from the Option in Section 7.4J
                      of the Partnership Agreements Cannot Withstand Scrutiny ....................................6
10
            E.        The Limited Partners Never Agreed that SHAG Could Exercise Its
11                    Purchase Right Unilaterally .....................................................................................7
            F.        The Parenthetical in Section 4.5A(iii) of the Partnership Agreements Does
12
                      Not Convert SHAG’s ROFR Into an Option ...........................................................8
13          G.        Exercise of the Meridian Court Option Does Not Trigger SHAG’s ROFR ............9
14          H.        The GIA Frustrates the Purpose of SHAG’s Section 42 ROFR And
                      Justifies Removal of the General Partners from Their Positions of
15                    Authority ................................................................................................................10
16   III.   CONCLUSION ..................................................................................................................12

17

18
19

20

21
22

23

24

25
26

     REPLY ISO LIMITED PARTNERS’ MSJ                                                                    Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – ii                                                                725 South Figueroa Street, 31st Floor
                                                                                                    Los Angeles, CA 90017-5524
                                                                                                       Phone: (213) 629-9040
                                                                                                        Fax: (213) 629-9022
             Case 2:17-cv-01115-RSM Document 112 Filed 12/19/18 Page 3 of 16




 1   I.     INTRODUCTION
 2          Plaintiff and Counter-Defendant Senior Housing Assistance Group (“SHAG”) describes
 3   itself as a nonprofit organization focused on providing affordable senior housing, including by
 4   operating the seven low-income housing tax credit (“LIHTC”) affordable housing projects (the
 5   “Projects”) owned by the seven partnerships at issue in this action (the “Partnerships”). In
 6   furtherance of SHAG’s mission, the Partnerships’ limited partners (the “Limited Partners”) and
 7   general partners (the “General Partners”) agreed to grant SHAG a “Right of First Refusal” (the
 8   “ROFR”) that would permit SHAG to purchase the Projects for a minimum price set by Section
 9   42 of the Internal Revenue Code (“Section 42”), and thereby continue operating the Projects as
10   affordable housing, in the event that the Partnerships tried to sell the Projects after they ceased
11   earning LIHTC. Apparently not content simply to continue operating the Projects as affordable
12   housing, however, SHAG seeks by this action to cash in on the residual value of the Projects, and
13   to funnel those proceeds to the for-profit General Partners through a secret side deal that allows
14   the General Partners to receive as much as ninety percent of the economic windfall that would
15   result from SHAG’s purchase of the Projects at Section 42 prices.
16          As explained in the Limited Partners’ summary judgment motion, SHAG may not use its
17   defensive ROFR offensively to force the Limited Partners out of the Partnerships against their
18   will and at drastically below-market prices. The arguments that SHAG and the General Partners
19   (collectively, “Counter-Defendants”) offer in their opposition briefs to justify their actions lack
20   merit, and do not excuse the General Partners’ gross breaches of their fiduciary duties. The
21   Limited Partners accordingly are entitled to summary judgment confirming that (1) SHAG’s
22   ROFR has not been triggered with respect to any Project; (2) SHAG cannot exercise its ROFR in
23   the absence of a bona fide third-party offer that the Partnership is willing to accept with the
24   consent of the Limited Partners; (3) SHAG cannot exercise its ROFR while the Global Indemnity
25   Agreement (the “GIA”) remains in effect; and (4) the Limited Partners may remove the General
26   Partners pursuant to Sections 4.5A(iv)(1) and (2) of the Partnership Agreements.

     REPLY ISO LIMITED PARTNERS’ MSJ                                          Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – 1                                         725 South Figueroa Street, 31st Floor
                                                                            Los Angeles, CA 90017-5524
                                                                               Phone: (213) 629-9040
                                                                                Fax: (213) 629-9022
               Case 2:17-cv-01115-RSM Document 112 Filed 12/19/18 Page 4 of 16




 1   II.       COUNTER-DEFENDANTS’ ARGUMENTS LACK MERIT AND DO NOT
 2             EXCUSE THEIR MISCONDUCT
 3             In two opposition briefs collectively comprising more than thirty-five pages, Counter-
 4   Defendants offer an array of purported justifications for SHAG’s improper efforts—with the
 5   assistance of the other Counter-Defendants—to exercise its ROFR unilaterally. None of
 6   Counter-Defendants’ arguments have merit.
 7             A.     The Court Cannot Ignore the Ordinary Meaning of “Right of First Refusal”
 8             First, Counter-Defendants improperly seek to strip the term “Right of First Refusal” of its
 9   ordinary meaning, and to render it utterly devoid of any independent meaning. Dkt. 102 (“LLC
10   GP Opp.”) at 5 (“The terms and conditions of Section 7.4L . . . do not conform to any of the
11   definitions of a common law right of first refusal offered by AMTAX in its motion”); Dkt. 99
12   (“SHAG Opp.”) at 12 (“The parties pre-determined the purchase terms under the Special ROFR
13   and included them in Section 7.4L, so it is not possible simply to import the dictionary definition
14   of a ‘right of first refusal.’”). Counter-Defendants’ disregard for the ordinary meaning of a well-
15   established term that they themselves incorporated into the applicable partnership agreements
16   (the “Partnership Agreements”) must be rejected for the following reasons:
17            Under Washington law, using a term like “Right of First Refusal” or “ROFR” implies
               requirements for exercise that need not be expressly set out in the contract. See Bennett
18             Veneer Factors Inc. v. Brewer, 73 Wn.2d 849, 856, 441 P.2d 128 (1968) (holding that the
               requirements for exercise of a ROFR are “implied from the use of the term ‘first refusal’”
19             “irrespective of whether it is specifically provided for in the agreement”). Because
               Section 7.4.L grants SHAG a “Right of First Refusal” and is silent regarding the
20             requirements for its exercise, the ordinary requirement of a third-party offer that the
               owner is willing to accept is implied from the use of the term.1
21
              A ROFR requires a third-party offer and a willingness to sell even where, as here, the
22             exercise price is independent from the amount of the third-party offer. See 136 Cong.
               Rec. 30528 (Oct. 18, 1990 Senate Report) (recognizing that a ROFR at a minimum price
23             set by Section 42 can only be exercised “should the owner decide to sell”); Rubin v.
24

25             1
               As explained in the Limited Partners’ opposition to SHAG’s summary judgment motion, Counter-
     Defendants improperly conflate the requirements for having SHAG’s Section 42 ROFR—which are expressly
26   spelled out in Section 7.4L—with the requirements for triggering and exercising the ROFR—which are implied in
     Section 7.4L based on its use of the term “Right of First Refusal.” See Dkt. 104 (“Opp. to SHAG MSJ”) at 10–11.
     REPLY ISO LIMITED PARTNERS’ MSJ                                                  Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – 2                                                725 South Figueroa Street, 31st Floor
                                                                                   Los Angeles, CA 90017-5524
                                                                                      Phone: (213) 629-9040
                                                                                       Fax: (213) 629-9022
              Case 2:17-cv-01115-RSM Document 112 Filed 12/19/18 Page 5 of 16




 1           Moys, 97 Wn. App. 1020, *7 (1999) (upholding “a right of first refusal to purchase
             [property] for a set price in the event it would be sold”) (emphasis added).
 2
            The Partnership Agreements contain both an “option” and a Section 42 “Right of First
 3           Refusal,” and Congress distinguished between these two rights when crafting the Section
             42(i)(7) safe harbor based specifically on the fact that an option can be unilaterally
 4           exercised and a ROFR cannot. See Tracy A. Kaye, Sheltering Social Policy in the Tax
             Code: The Low-Income Housing Credit, 38 Villanova L. Rev. 871, 893 (1993).2 Indeed,
 5           last year Senators Maria Cantwell and Orrin Hatch introduced legislation that would
             amend Section 42(i)(7) to replace “a right of 1st refusal” with “an option.” S.B. 548,
 6           115th Cong. (1st Sess. 2017). That Congress would need to amend Section 42 to expand
             its application to include options demonstrates that Section 42 does not currently permit
 7           the grant of below-market purchase rights that are exercisable at the holder’s discretion.
 8           Undeterred by the foregoing, SHAG urges the Court to look past the parties’ use of the

 9   term “Right of First Refusal” and focus instead on the nature of the right granted (SHAG Opp. at

10   12–13), but neither case on which SHAG relies supports the conclusion that the ROFR in Section

11   7.4L is anything other than a ROFR. In Overton v. Bengel, the Texas Court of Appeals affirmed

12   the trial court’s interpretation of contract terms as providing a unilateral purchase right even

13   though the agreement was inaccurately labeled a “First Right of Refusal.” 139 S.W. 3d 754, 757

14   (Tex. App. 2004). The Partnership Agreements at issue here, by contrast, contain no language to

15   suggest that SHAG’s ROFR can be exercised unilaterally, and the fact that the agreements

16   include both an option and a distinct ROFR confirms that the parties knew the difference

17   between these two types of purchase rights.

18           And in Kelly v. Ammex Tax & Duty Free Shops W., Inc., the court resolved an ambiguity
19   where the parties had referred inconsistently to the right in question as both “right of first

20   refusal” and “right of first offer.” 162 Wn. App. 825, 832–33, 256 P.3d 1255 (2011). Here, far

21   from being an imprecise characterization of a different substantive purchase right, the parties

22   used the term “Right of First Refusal” intentionally in order to invoke the Section 42(i)(7) safe

23   harbor. See Dkt. 90-1, Exs. Y–Z; Dkt. 90-2, Exs. AA–DD; Dkt. 91-1, Ex. EE (collectively, the

24

25           2
                In its opposition brief, SHAG refers dismissively to this “law review article,” SHAG Opp. at 14–15, but
     fails to mention that its author was Tax Legislative Assistant to Senator John Danforth from 1987 to 1991, the very
26   period in which Senator Danforth co-chaired a task force that was integral in formulating the safe harbor provision
     that ultimately became Section 42(i)(7). See Kaye, supra, at 871 n.a.
     REPLY ISO LIMITED PARTNERS’ MSJ                                                    Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – 3                                                  725 South Figueroa Street, 31st Floor
                                                                                     Los Angeles, CA 90017-5524
                                                                                        Phone: (213) 629-9040
                                                                                         Fax: (213) 629-9022
              Case 2:17-cv-01115-RSM Document 112 Filed 12/19/18 Page 6 of 16




 1   “Partnership Agreements”) § 7.4L (incorporating the definition of “qualified nonprofit
 2   organization” in Section 42(h)(5)(C) and the minimum purchase price in Section 42(i)(7)(B));
 3   Dkt. 105-1, Ex. QQQ (Transcript of Second Deposition of Bryan Park) at 38:20–40:02
 4   (acknowledging that the grant of an option, as opposed to a ROFR, would undermine “whether
 5   the deal was within the safe harbor of Section 42(i)(7)”). The Court should not override that
 6   intent by pretending that Section 7.4L of the Partnership Agreements grants something other than
 7   a ROFR, especially where, as here, the parties were sophisticated, understood the difference
 8   between options and ROFR, and, if they had wanted, easily could have granted SHAG an option.
 9            B.       SHAG’s ROFR Has Value as a Defensive Right, and SHAG Benefits from Its
10                     Involvement in the Projects Even if It Never Purchases Them
11            Second, contrary to Counter-Defendants’ claim, that the Limited Partners have a say in
12   whether SHAG’s ROFR is triggered does not mean that the ROFR has no value to SHAG, or that
13   SHAG does not derive meaningful benefits from its participation in the Projects. As explained in
14   the Limited Partners’ opposition to SHAG’s summary judgment motion, the ROFR is a defensive
15   right that prevents the Partnerships from selling valuable Projects out from under SHAG’s
16   operating use leases, because doing so would trigger SHAG’s below-market ROFR. Opp. to
17   SHAG MSJ at 21. Because SHAG’s mission as a nonprofit is to provide affordable housing to
18   seniors, and because the ROFR allows SHAG to further that mission by continuing to operate the
19   Projects pursuant to operating use leases with the Partnerships, Counter-Defendants cannot
20   credibly argue that the ROFR as properly interpreted has no value to SHAG.3
21            Moreover, the claim that “[t]he only meaningful compensation SHAG is to receive for its
22   15+ years of work is entitlement to exercise its Special ROFRs,” LLC GP Opp. at 2,
23   fundamentally misconceives SHAG’s role as a nonprofit. To be eligible for a Section 42 ROFR,
24
              3
                Of course, if the ROFR has no value, then the Limited Partners’ forced sale rights under Section 7.4K
25   must be equally valueless, since, under Counter-Defendants’ formulation, those forced sale rights also would never
     be exercised (for fear of triggering the ROFR). The reality, however, is that SHAG’s ROFR and the Limited
26   Partners’ forced sale rights both have value, and are intended to work together to encourage both parties to cooperate
     and negotiate a mutually agreeable disposition at the end of a Project’s compliance period.
     REPLY ISO LIMITED PARTNERS’ MSJ                                                     Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – 4                                                   725 South Figueroa Street, 31st Floor
                                                                                      Los Angeles, CA 90017-5524
                                                                                         Phone: (213) 629-9040
                                                                                          Fax: (213) 629-9022
              Case 2:17-cv-01115-RSM Document 112 Filed 12/19/18 Page 7 of 16




 1   SHAG must be a tax-exempt nonprofit organization with “the fostering of low-income housing”
 2   as one of its exempt purposes. See 26 U.S.C. §§ 42(h)(5)(C), 42(i)(7)(A). SHAG thus does not
 3   exist to be compensated, but rather to promote affordable housing for seniors, which it has been
 4   able to accomplish through its operating use leases. The Limited Partners’ refusal to consent to a
 5   below-market sale does not prevent SHAG from continuing to serve in that role, and to suggest
 6   that SHAG receives no benefit from this arrangement ignores its core mission.4
 7            C.       Counter-Defendants Misrepresent and Ignore the Circumstances in which
 8                     SHAG’s ROFR Could Be Triggered and Exercised
 9            Third, in claiming that its ROFR would be “impossible to exercise” if it required the
10   Limited Partners to consent to a third-party offer, SHAG mischaracterizes the Limited Partners’
11   position as requiring (a) receipt of an “unsolicited third-party offer,” and (b) a “binding
12   agreement” with the third-party. SHAG Opp. at 19. In fact, the Limited Partners have not
13   argued that the ROFR can only be exercised upon receipt of an unsolicited third-party offer—to
14   the contrary, if the Partnership decides to sell or the Investor Limited Partner exercises its forced
15   sale right under Section 7.4K, then solicitation of third-party offers would be appropriate. Nor
16   have the Limited Partners argued that a binding agreement is required. Instead, the offer must
17   only be bona fide and enforceable, as opposed to a sham tendered solely to trigger SHAG’s
18   ROFR, or a mere letter of intent. See, e.g., Dkt. 89 (“LP MSJ”) at 21–22.
19            SHAG also ignores reasons why the Limited Partners might decide to trigger SHAG’s
20   ROFR—either by consent to a third-party offer or exercise of their Section 7.4K forced sale
21
              4
                The contention that “[t]he only benefit SHAG has received to date as a result of its work on the [P]rojects
22   has been the fees it has received as the operator of the seven projects of approximately 1% of the actual gross
     revenue from operations” is also deeply misleading, and ironic in light of its source. See LLC GP Opp. at 2. In
23   reality, SHAG is entitled under the operating use leases to receive anywhere from 4–7% of gross revenues generated
     by the Projects, but has entered into independent “Property Management Agreements” in which it agreed to assign
24   nearly all of those operating revenues to for-profit affiliates of Bryan Park, who consequently receive several times
     as much compensation as SHAG in connection with the operation of the Projects. See, e.g., Dkt. 103-1, Ex. Q, § 5.1
25   (excerpt of Operating Lease Use Agreement providing that SHAG retains seven percent of rents and other revenues
     actually received by SHAG from the operation of the Project); Dkt. 90-1, Ex. T, § D.8 (Property Management
26   Agreement providing that SHAG shall pay PNCC “each month for its property management services hereunder an
     amount equal to six percent (6%) of the monthly gross receipts from the operation of the Buildings by [SHAG]”).
     REPLY ISO LIMITED PARTNERS’ MSJ                                                     Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – 5                                                   725 South Figueroa Street, 31st Floor
                                                                                      Los Angeles, CA 90017-5524
                                                                                         Phone: (213) 629-9040
                                                                                          Fax: (213) 629-9022
             Case 2:17-cv-01115-RSM Document 112 Filed 12/19/18 Page 8 of 16




 1   rights—including to foster their relationship with their nonprofit partner, because it no longer
 2   makes sense to be involved in a partnership with limited residual value, or because fair market
 3   value may be close to the Section 42 price such that it is in both parties’ interest to facilitate
 4   transfer of the Project under the ROFR instead of incurring the expenses associated with a sale of
 5   the Project. See Dkt. 98 (“Trane Decl.”), ¶ 9. It is irrelevant that it is not in the Limited
 6   Partners’ interest to trigger SHAG’s ROFR where, as here, the properties have appreciated
 7   significantly. The “[C]ourt’s primary goal is to ascertain the parties’ intent at the time they
 8   executed the contract,” Int’l Marine Underwriters v. ABCD Marine, LLC, 179 Wn.2d 274, 282,
 9   313 P.3d 395 (2013) (citation omitted), and at that time, the parties could not predict whether any
10   of the Projects would have substantial residual value at the end of the compliance period.
11           D.      SHAG’s Effort to Distinguish Its ROFR from the Option in Section 7.4J of
12                   the Partnership Agreements Cannot Withstand Scrutiny
13           Fourth, the Court should reject Counter-Defendants’ attempt to distinguish the option in
14   Section 7.4J of the Partnership Agreements from the ROFR in Section 7.4L based on what, if
15   any, conditions must be met to hold each right. In attempting to rebut the fact that their reading
16   of the ROFR as unilaterally exercisable would make it indistinguishable from an option,
17   Counter-Defendants argue that “options in Section 7.4J are essentially condition-less,” while
18   “SHAG’s Special ROFR, on the other hand, has conditions,” SHAG Opp. at 13–14, namely, that
19   “SHAG would need to continue to own and operate its subsidiary, SHAC, and would need to
20   continue as the Lessee and Operator for each [P]roject.” LLC GP Opp. at 6; see id. at 5–6 (“The
21   terms of [the Section 42 ROFR] in Section 7.4L do not constitute a common law option because
22   SHAG’s purchase rights were subject to at least 15 years of uncertainty about whether SHAG
23   and SHAC would be able to satisfy the conditions to exercise SHAG’s Special ROFRs.”).
24           This purported distinction, however, does not make sense. Just like the ROFR, the option
25   in Section 7.4J of the Partnership Agreements cannot be exercised for at least fifteen years from
26   the time of its grant. See Partnership Agreements § 7.4J. And just as “SHAG faced the potential

     REPLY ISO LIMITED PARTNERS’ MSJ                                           Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – 6                                          725 South Figueroa Street, 31st Floor
                                                                             Los Angeles, CA 90017-5524
                                                                                Phone: (213) 629-9040
                                                                                 Fax: (213) 629-9022
             Case 2:17-cv-01115-RSM Document 112 Filed 12/19/18 Page 9 of 16




 1   under Section 24 of the parties’ Operating Use Lease Agreements that SHAG’s partners could
 2   seek to remove SHAG as the lessee and/or operator of the seven projects,” LLC GP Opp. at 6,
 3   thereby divesting SHAG of its ROFR, so too do the General Partners face the potential of
 4   removal pursuant to Section 4.5A(iii) of the Partnership Agreements, thereby divesting the
 5   General Partners of their option under Section 7.4J. See Partnership Agreements §§ 4.5A(iii)
 6   (identifying grounds for Limited Partners to remove Counter-Defendants as General Partners in
 7   the Partnerships), 7.4J (providing that “the Managing General Partner shall have the option. . .
 8   .”) (emphasis added). Thus, as noted above, the key distinction between the option in Section
 9   7.4J and the ROFR in Section 7.4L is not whether the rights are conditional, but instead whether
10   the rights are unilateral.
11           E.      The Limited Partners Never Agreed that SHAG Could Exercise Its Purchase
12                   Right Unilaterally
13           Fifth, contrary to Counter-Defendants’ contentions, see SHAG Opp. at 1; LLC GP Opp.
14   at 6, the Limited Partners’ willingness to include a Section 42 ROFR in the Partnership
15   Agreements does not constitute prior consent to its unilateral exercise more than a decade later.
16   As explained above and in the Limited Partners’ Opposition to SHAG’s summary judgment
17   motion, Opp. to SHAG MSJ at 3–4, an option and a ROFR are two distinct rights, and are
18   distinguishable precisely because the former can be exercised unilaterally, while the latter is a
19   defensive right that can be exercised “only if the seller decide to sell.” Bennett, 73 Wn.2d at 854.
20   If the parties had intended to consent at the time the Partnership Agreements were formed to
21   SHAG’s having a unilateral purchase right in the future, then they would have given SHAG an
22   option, not a ROFR. But they did not provide such prior consent, because they knew that to do
23   so would take the SHAG’s right outside of the safe harbor provision with which the ROFR was
24   intended to comply, and the Limited Partners’ investment in the Projects was contingent on
25   strict compliance with Section 42. See Opp. to SHAG MSJ at 11–12.
26

     REPLY ISO LIMITED PARTNERS’ MSJ                                         Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – 7                                        725 South Figueroa Street, 31st Floor
                                                                           Los Angeles, CA 90017-5524
                                                                              Phone: (213) 629-9040
                                                                               Fax: (213) 629-9022
             Case 2:17-cv-01115-RSM Document 112 Filed 12/19/18 Page 10 of 16




 1           Counter-Defendants also rely heavily on Bryan Park’s claim that a former Paramount
 2   Executive Vice President, Michael Buckley, told Mr. Park at the time of the formation of the
 3   Partnerships more than fifteen years ago that the Limited Partners agreed that SHAG could
 4   exercise its ROFR unilaterally at the end of the compliance period. See, e.g., Dkt. 93 (First
 5   Declaration of Bryan Park), ¶ 21 (“Mr. Buckley agreed that SHAG’s ROFR would be the
 6   primary consideration given to SHAG for its participation in the project, and that the Special
 7   ROFR would be exercisable by SHAG (if all express conditions were met) without requiring the
 8   consent of any party.”). Although it took some time,5 the Limited Partners were able to track
 9   down Mr. Buckley, who has confirmed in a sworn declaration that he does not recall ever having
10   such a conversation with Mr. Park, that he doubts that the conversation Mr. Park describes would
11   have occurred, and that, if it had occurred, he would expect there to be some written
12   memorialization of any such agreement. See Declaration of Michael Buckley, ¶¶ 3–4. These
13   statements by Mr. Buckley—who has not had any affiliation with the Limited Partners for more
14   than a decade, and has absolutely no stake in this dispute—undercut Counter-Defendants’ claim
15   that the Limited Partners provided prior consent.
16           F.       The Parenthetical in Section 4.5A(iii) of the Partnership Agreements Does
17                    Not Convert SHAG’s ROFR Into an Option
18           Sixth, SHAG relies on a facially implausible reading of Section 4.5A(iii) to claim that the
19   parenthetical preventing the Limited Partners from blocking a sale “pursuant to . . . the Special
20   ROFR described in Section 7.4L” makes the ROFR unilaterally exercisable. SHAG Opp. at 18
21   (quoting Section 4.5A(iii)). While the parenthetical in Section 4.5A(iii) clarifies that the Limited
22   Partners’ consent is not required for a sale to a General Partner pursuant to an exercise of the
23   option or for a sale to SHAG pursuant to the exercise of its ROFR, the remainder of Section
24   4.5A(iii)—along with Section 7.1B(viii), which prevents the General Partners from selling the
25
26           5
              The Limited Partners originally intended to submit Mr. Buckley’s declaration with their summary
     judgment oppositions, but could not obtain an executed declaration from Mr. Buckley until December 19, 2018.
     REPLY ISO LIMITED PARTNERS’ MSJ                                                 Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – 8                                                725 South Figueroa Street, 31st Floor
                                                                                   Los Angeles, CA 90017-5524
                                                                                      Phone: (213) 629-9040
                                                                                       Fax: (213) 629-9022
             Case 2:17-cv-01115-RSM Document 112 Filed 12/19/18 Page 11 of 16




 1   Projects without the Limited Partners’ consent—confirms that the Limited Partners’ consent is
 2   required for any third-party sale. Because the ROFR is not triggered unless the Partnership
 3   intends to sell to a third-party, and because the Limited Partners’ consent is required for that
 4   intent to manifest, the Limited Partners control whether SHAG’s ROFR is triggered. Once the
 5   ROFR is triggered, however, Section 4.5A(iii) prevents the Limited Partners from blocking
 6   SHAG’s exercise of its ROFR to purchase the Project.6
 7            G.       Exercise of the Meridian Court Option Does Not Trigger SHAG’s ROFR
 8            Seventh, SHAG’s claim that the Meridian Court General Partner’s exercise of its option
 9   triggered SHAG’s ROFR is similarly without merit. SHAG argues that the ROFR “has priority
10   over the option” because Section 7.4L grants the ROFR “[n]otwithstanding” the General
11   Partner’s option in Section 7.4J or the Investor Limited Partner’s forced sale right in Section
12   7.4K. SHAG Opp. at 22. SHAG further contends that, as a result, its Section 42 ROFR “must
13   be able to trump the option,” and that the General Partner’s exercise of its option to purchase the
14   Meridian Court Project accordingly must trigger SHAG’s ROFR with respect to that Project. Id.
15            SHAG’s position is based on a misunderstanding of the relationship between the option
16   and the ROFR. Because the exercise of the option in Section 7.4J contemplates the purchase by
17   the General Partner of the Investor Limited Partner’s interests in the Partnership, the exercise of
18   the option neither trumps nor triggers SHAG’s ROFR, and the word “notwithstanding” simply
19   confirms that SHAG’s ROFR is unaffected by the existence or exercise of the option. Thus, if a
20   General Partner were to exercise its option pursuant to Section 7.4J, SHAG would retain its
21
22
              6
                 SHAG’s attempt to dismiss the import of Section 7.1 is also unavailing. SHAG notes that Section
23   7.1B(viii)’s restriction on the General Partner’s ability to sell without Investor Limited Partner consent “excludes
     neither the General Partner’s option under Section 7.4J nor SHAG’s Special ROFR under Section 7.4L,” and claims
24   that, as a result, the absence of a carve-out for the ROFR is irrelevant. SHAG Opp. at 19 (emphasis in original).
     SHAG, however, ignores that—unlike SHAG’s ROFR in Section 7.4L—the General Partner’s option under Section
25   7.4J, if exercised, does not result in a sale of the Project, but rather in a purchase by the General Partner of the
     Limited Partners’ interests in the Partnership. Thus, while it would make sense to carve a sale pursuant to the
26   ROFR out of the categorical prohibition on a unilateral sale of the Project in Section 7.1B(viii) if that was what the
     parties intended, a reference to the option in Section 7.4J would be out of place.
     REPLY ISO LIMITED PARTNERS’ MSJ                                                     Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – 9                                                   725 South Figueroa Street, 31st Floor
                                                                                      Los Angeles, CA 90017-5524
                                                                                         Phone: (213) 629-9040
                                                                                          Fax: (213) 629-9022
            Case 2:17-cv-01115-RSM Document 112 Filed 12/19/18 Page 12 of 16




 1   ROFR, but its ROFR would not be triggered unless and until the General Partner decided to
 2   accept a third-party offer to purchase the Project.
 3          That the exercise of the option in Section 7.4L does not trigger SHAG’s ROFR is
 4   confirmed by comparing the option to the forced sale right in Section 7.4K. The last sentence of
 5   Section 7.4K of the Meridian Court Partnership Agreement expressly provides that, “[i]n the
 6   event that the Investor Limited Partner exercises the [forced sale right], [SHAG] shall have a
 7   Right of First Refusal to purchase the Project in accordance with the provisions of Paragraph
 8   7.4L hereof.” Dkt. 90-1, Ex. Y (Meridian Court Partnership Agreement) § 7.4K. The parties
 9   thus affirmatively identified in the Partnership Agreements when the exercise of a purchase or
10   sale right could result in the trigger of SHAG’s ROFR, and declined to incorporate such a
11   provision into the language of Section 7.4J governing the General Partner’s option.
12          H.      The GIA Frustrates the Purpose of SHAG’s Section 42 ROFR And Justifies
13                  Removal of the General Partners from Their Positions of Authority
14          Finally, Counter-Defendants argue that the GIA does not affect its ability to exercise its
15   ROFR because: (a) the LLC General Partners and other for-profit entities controlled by Bryan
16   Park—including Pacific Northern Construction Company (“PNCC”)—are “economically
17   indifferent” to whether SHAG exercises its ROFR, (b) SHAG would own 100 percent of the
18   property after a successful exercise of its ROFR, and (c) the Washington State Housing Finance
19   Commission (the “WSHFC”) determined that SHAG is a qualified nonprofit. See SHAG Opp. at
20   22–23. Counter-Defendants, however: (i) downplay the clear tangible benefits that will accrue
21   to the LLC General Partners and to Mr. Park personally upon the replacement of numerous
22   independent partners holding material consent rights with a single entity—SHAG— that relies
23   on Mr. Park and follows his recommendations; (ii) contradict the clear terms of the GIA, which
24   specifically provides that PNCC “will maintain the same direct or indirect ownership percentage
25   in each of the Facilities as they enjoyed immediately before . . . the exercise of the ROFR,” Dkt.
26   90-1, Ex. U (Global Indemnity Agreement) at 2 (emphasis added)); and (iii) overstate and

     REPLY ISO LIMITED PARTNERS’ MSJ                                       Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – 10                                     725 South Figueroa Street, 31st Floor
                                                                         Los Angeles, CA 90017-5524
                                                                            Phone: (213) 629-9040
                                                                             Fax: (213) 629-9022
            Case 2:17-cv-01115-RSM Document 112 Filed 12/19/18 Page 13 of 16




 1   misconstrue the significance of the WSHFC’s determination, which did not address whether the
 2   GIA frustrates the purpose of SHAG’s Section 42 ROFR. See Opp. to SHAG MSJ at 23–24.
 3          In any event, none of these arguments addresses the primary problem with the GIA—that
 4   after the exercise of SHAG’s ROFR, a for-profit entity would control the Projects and receive the
 5   vast majority of the benefits from operating the Projects. As explained in the Limited Partners’
 6   summary judgment motion, see LP MSJ at 18, Congress created the Section 42 ROFR to make it
 7   easier for qualified nonprofits to purchase LIHTC projects that had ceased generating tax credits.
 8   Congress preferred nonprofit control of low-income properties out of concern that for-profit
 9   entities would convert such properties to more profitable uses at the end of the compliance
10   period. See Kaye, supra, at 884–86. Although the exercise of SHAG’s ROFR may not affect the
11   benefits PNCC and its affiliates receive because of the GIA, see SHAG Opp. at 22, that fact has
12   no bearing on whether it is proper for SHAG to receive benefits intended exclusively for
13   nonprofits and other eligible participants while Mr. Park’s for-profit entities continue to control
14   and economically benefit from the Projects. As demonstrated by the legislative history, such a
15   result—in which SHAG would be little more than a straw owner—would subvert the intent of
16   Congress.
17          Counter-Defendants play down the importance of the GIA, but without that agreement
18   the General Partners would not receive any continuing benefits from the Projects upon the
19   exercise of SHAG’s ROFR. The GIA thus substantially reallocates the economic benefits that
20   flow from the Projects. Indeed, the WSHFC found that “PNCC’s preserved economic interests
21   [under the GIA] appear to be worth tens of millions of dollars.” Dkt. 88-1 (“Woolford Decl.”),
22   Ex. D at 12.
23          Because it is improperly seeking through the attempted exercise of its ROFR to force the
24   Partnerships to sell their sole assets—the Projects—at drastically below-market prices, SHAG’s
25   interests are adverse to the interests of the Partnerships, and the General Partners’ facilitation of
26   SHAG’s interests violates the General Partners’ fiduciary duty of loyalty to the Partnerships and

     REPLY ISO LIMITED PARTNERS’ MSJ                                          Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – 11                                        725 South Figueroa Street, 31st Floor
                                                                            Los Angeles, CA 90017-5524
                                                                               Phone: (213) 629-9040
                                                                                Fax: (213) 629-9022
            Case 2:17-cv-01115-RSM Document 112 Filed 12/19/18 Page 14 of 16




 1   their Limited Partners. See RCW 25.10.441 (recognizing that a general partner has a fiduciary
 2   duty not to act “on behalf of a party having an interest adverse to the limited partnership”).
 3   Moreover, the General Partners’ decision to promote SHAG’s interests at the expense of the
 4   Partnerships and their Limited Partners is even more egregious given that the GIA ensures that,
 5   unlike the Limited Partners, the General Partners will avoid any negative economic impact from
 6   a sale of the Projects to SHAG at substantially below-market prices. The Court accordingly
 7   should find not only that SHAG cannot exercise its ROFR while the GIA remains in effect, but
 8   also that the Limited Partners may remove the General Partners pursuant to Sections 4.5A(iv)(1)
 9   and (2) of the Partnership Agreements based on their breaches of fiduciary duties.
10   III.   CONCLUSION
11          Make no mistake: this case is not about efforts by SHAG to promote its nonprofit mission
12   to provide quality affordable housing for seniors. Indeed, regardless of how the Court rules,
13   SHAG will continue to operate the Projects as low-income housing, and any effort by the Limited
14   Partners to force the Partnerships to sell the Projects out from under SHAG’s operating use leases
15   will trigger SHAG’s below-market ROFR, which will remain in effect for the entire two-year
16   period in which the Limited Partners have the ability to compel a sale. Rather, this case is about
17   efforts by the General Partners to use their control over the Partnerships in a way that improperly
18   seeks to divest the Limited Partners of their greater than 99% ownership interests in the
19   Partnerships in order to line the General Partners’ own pockets through the GIA they tried to hide
20   from their fiduciaries. For the reasons explained in the Limited Partners’ moving papers and
21   further addressed above, SHAG’s efforts to exercise its ROFR unilaterally are improper, and the
22   decision by the General Partners to orchestrate SHAG’s improper exercise after having coopted
23   from SHAG the vast majority of the resulting economic benefits constituted a gross breach of the
24   General Partners’ fiduciary duties to the Limited Partners, justifying their removal from positions
25   of authority over the Partnerships. The Limited Partners therefore respectfully request that the
26   Court grant their Motion for Summary Judgment.

     REPLY ISO LIMITED PARTNERS’ MSJ                                         Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – 12                                       725 South Figueroa Street, 31st Floor
                                                                           Los Angeles, CA 90017-5524
                                                                              Phone: (213) 629-9040
                                                                               Fax: (213) 629-9022
           Case 2:17-cv-01115-RSM Document 112 Filed 12/19/18 Page 15 of 16




 1

 2         RESPECTFULLY SUBMITTED this 19th day of December, 2018.
 3                                          Boies Schiller Flexner LLP
 4                                          By: /s/ Eric S. Pettit
                                            Christopher G. Caldwell, admitted pro hac vice
 5                                          Eric S. Pettit, admitted pro hac vice
                                            725 S Figueroa Street, 31st Floor
 6                                          Los Angeles, CA 90017
                                            Telephone: 213 629 9040
 7                                          Facsimile: 213 629 9022
                                            Email: ccaldwell@bsfllp.com
 8                                                   epettit@bsfllp.com
 9                                          Perkins Coie LLP
10                                          By: /s/ Steven D. Merriman
11                                          David J. Burman, WSBA #10611
                                            Steven D. Merriman, WSBA #44035
12                                          1201 Third Avenue, Suite 4900
                                            Seattle, WA 98101-3099
13                                          Telephone: 206.359.8000
                                            Facsimile: 206.359.9000
14                                          Email: DBurman@perkinscoie.com
                                                     SMerriman@perkinscoie.com
15

16                                          Attorneys for the Limited Partners
17

18
19

20

21
22

23

24

25
26

     REPLY ISO LIMITED PARTNERS’ MSJ                            Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – 13                          725 South Figueroa Street, 31st Floor
                                                              Los Angeles, CA 90017-5524
                                                                 Phone: (213) 629-9040
                                                                  Fax: (213) 629-9022
           Case 2:17-cv-01115-RSM Document 112 Filed 12/19/18 Page 16 of 16




 1                                    CERTIFICATE OF SERVICE
 2         On December 19, 2018, I caused a copy of the REPLY IN SUPPORT OF
 3   DEFENDANTS AND COUNTER-PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
 4   to be electronically filed via the Court’s Electronic Case Filing System, which will notify all
 5   attorneys of record of the filing.
 6                                                       By:     /s/ Sonia L. Mejia
                                                                 Sonia L. Mejia
 7
 8

 9

10

11

12

13

14
15

16

17

18
19

20

21
22

23

24

25
26

     CERTIFICATE OF SERVICE                                                Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – 1                                      725 South Figueroa Street, 31st Floor
                                                                         Los Angeles, CA 90017-5524
                                                                            Phone: (213) 629-9040
                                                                             Fax: (213) 629-9022
